Concurring Opinion by
Senior Judge Kalish:
I concur with the majority opinion insofar as it reverses the decision of the trial court.
However, since this was an action carved within the framework of a civil rights action pursuant to 42 U.S.C. §19831 the trial court based its grant of a preliminary injunction on the nature of that action, without any evidence whatsoever of the nature of the communications between Chambliss and the psychiatrist, holding that there is no doubt that Chambliss would prevail on the merits, requires some explanation because I feel that there is a misconstruction of the nature of the section 1983 action.
The first inquiry in any section 1983 action is whether the plaintiff has been deprived of any right secured by the Constitution and laws of the United States.
Whether or not there is a deprivation of a right of privacy of a constitutional dimension, permitting a section 1983 action is more elusive than the trial court suggested. While a right of privacy, not particularly articulated in the Constitution, may show constitutional *297protection in common with explicit guarantees, Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S.Ct. 2814, 65 L.Ed.2d 973 at 991 (1980), not every such intrusion constitutes a deprivation of the constitutional right of privacy for civil rights action within the meaning of section 1983. Parratt v. Taylor, 451 U.S. 527, 68 L.Ed.2d 420 (1981).2 Libel and slander, for example, classic invasions of the right of privacy, have been held not to be within the purview of section 1983. Fleming v. Moore, 780 F.2d 438 (1985), cert. denied, 106 S.Ct. 1644, 90 L.Ed.2d 189 (1986); Keen v. Philadelphia Daily News, 325 F. Supp. 929 (E.D. Pa. 1971); Peoples Cab Co. v. Bloom, 330 F. Supp. 1235 (W.D. Pa. 1971).
Far from being absolutely certain that Chambliss would prevail on the merits, an examination of the myriad of cases on this point casts a doubt that there even is *298a reasonable probability of success on the merits, which is all that is required as one of the factors in issuing a preliminary injunction.
Without any knowledge of the evidence, it seems that the trial judge should not intimate an opinion about the ultimate merits of the case or that there was a denial of due process.

 Every person who, under color of any statute, ordinance, regulation, custom or usage, of any State or Territory, subject, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proceeding for redress.


 The writer is aware of the recent opinions of Daniels v. Williams, 474 U.S. 327, 88 L.Ed.2d 662 (1986), and Davidson v. Cannon, 474 U.S. 344, 88 L.Ed.2d 677 (1986), but felt it was not necessary to cite them since they did not overrule the substance of Parratt. “Upon reflection, we agree and overrule Parratt to the extent that it states that mere lack of due care by a state official may ‘deprive’ an individual of life, liberty or property under the Fourteenth Amendment.” Daniels at 330-31, 88 L.Ed.2d at 668.
These cases show that not every constitutional violation constitutes a basis for a section 1983 action for damages for deprivation of a constitutional right. Parratt indicated that mere negligence by a state official may constitute a constitutional deprivation for such action, whereas, Daniels adopted and agreed with the reasoning of Justice Powell, who concurred in the result of the Parratt case, but argued that the negligent acts of state officials are not actionable in a section 1983 action and that such an action would be a gross distortion of the intent of the Constitution.
Daniels fortifies the premise of my opinion that the trial court’s opinion that Chambliss would prevail on the merits is not so clear for the reasons stated therein and that no preliminary injunction is warranted.